UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                 No. 95-10835
                               Summary Calendar


                            JERRY ROBERT DAVIDSON,

                                                         Plaintiff-Appellant,


                                      VERSUS


        CATHY STOCKTON, SUPERVISOR, CHILD PROTECTIVE SERVICES

                                                         Defendant-Appellee.




             Appeal from the United States District Court
                  For the Northern District of Texas
                               (4:95-CV-630-A)


                               January 8, 1996


Before REYNALDO G. GARZA, JONES and BARKSDALE, Circuit Judges.
PER CURIAM:*

     Jerry Robert Davidson ("Davidson"), a Texas state prisoner,

filed a 42 U.S.C. § 1983 civil rights action against Texas Child

Protective Services ("C.P.S."), Cathy Stockton ("Stockton"), the

director   of    C.P.S.,    and   the    social   workers   involved   in   his

children's      case.      Davidson     alleged   that   C.P.S.   cajoled   his


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
daughters into alleging that he sexually abused them.                He claimed

that C.P.S. took his daughters away from him, and then told his

daughters that they could return home to him and his wife if they

said that he molested them.               He also alleged that the C.P.S.

workers, all of whom were female, discriminated against him because

he was male.        In his complaint Davidson prayed for injunctive

relief; he did not ask for damages.

      Davidson filed his complaint in forma pauperis pursuant to 28

U.S.C. § 1915.        The district court had a policy of reviewing in

forma pauperis complaints before ordering service of process to

ensure that its jurisdiction was properly invoked. After reviewing

Davidson's complaint, the district court found that it was really

a suit against C.P.S., a state agency, rather than a suit against

Stockton in her individual capacity.                 Accordingly, the district

court     dismissed    Davidson's    suit       as   barred   by   the    Eleventh

Amendment.     Davidson appeals from the district court's dismissal.

      The district court can dismiss an in forma pauperis proceeding

if the claim has no arguable basis in law or fact.1                In this case,

the district court dismissed Davidson's case on the ground that it

had no arguable basis in law.         We review that dismissal for abuse

of   discretion.2       Because     the       Eleventh   Amendment   is   applied

differently to state agencies than it is to state officials, we

will analyze the district court's dismissal of each defendant

separately.

      1
        Hicks v. Garner, 69 F.3d 22, 24 (5th Cir. 1995).
      2
        Id.

                                          2
     The    district   court    correctly    dismissed      Davidson's   claims

against C.P.S.     C.P.S. is a state agency; therefore, the Eleventh

Amendment    immunizes   it    from   suit   in   federal    court   unless   it

consents to such a suit.3         Because Davidson did not allege such

consent, the district court properly dismissed his claims against

C.P.S.

     The district court erred in dismissing Davidson's claims

against Stockton without conducting a more detailed inquiry into

the nature of those claims.           Under the Ex Parte Young4 doctrine,

the Eleventh Amendment does not bar a federal court from enjoining

state officers from acting unconstitutionally.5             Thus, if Davidson

alleged    that   Stockton     personally    acted   unconstitutionally       by

participating in or directing the alleged plot to cajole false

statements from his daughters, his suit would not be barred by the

Eleventh Amendment. On the other hand, if Davidson is merely suing

Stockton in her official capacity as the head of C.P.S., rather

than in her individual capacity for acting unconstitutionally, his

suit would be barred by the Eleventh Amendment.              Because it could

not have determined from his complaint whether Davidson was suing

Stockton in her individual or official capacity, we hold that the

district court abused its discretion in dismissing his case.                  We


     3
      Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,
113 S. Ct. 684, 687-88 (1993).
     4
      209 U.S. 123 (1908).
     5
       For an excellent discussion of the Ex Parte Young doctrine,
see generally 17 CHARLES ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER,
FEDERAL PRACTICE & PROCEDURE § 4232 (1988).

                                        3
therefore reverse the district court's dismissal and remand this

case for further inquiry.     We recommend that, upon remand, the

district court ask Davidson to file a more definite statement or

conduct a Spears6 hearing to clarify his allegations.

     The district court also erred in dismissing Davidson's claims

against the unnamed social workers who allegedly cajoled false

witness from his daughters.   Davidson clearly sought to sue these

people in their individual capacities—he was suing them because he

alleged that they violated his Constitutional rights, not simply

because they worked for C.P.S.   Thus, the district court erred in

holding that his claims against them are barred by the Eleventh

Amendment.

     Accordingly, we AFFIRM the district court's dismissal of

C.P.S. and REVERSE and REMAND for further proceedings all other

aspects of this case.




     6
      See Spears v. McCotter, 766 F.2d 779 (5th Cir. 1985).

                                 4